Citation Nr: 1532275	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO. 14-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a jaw fracture.

2. Entitlement to service connection for residuals of a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2014 the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ).  A copy of that transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran has asserted claims for service connection for residuals of a jaw fracture and pilonidal cyst.  Specifically, the Veteran claims that he broke his jaw in service after being struck and now has residuals that include occasional popping, clicking, and locking of the jaw.  He also asserts that while he has not experienced any additional cysts, he does experience constant itching in his rectal area as a result.

Service treatment records reflect that the Veteran's jaw was broken in 1972 while in service.  The records also reflect that he had multiple cysts removed during service.  Further, in June 2011 the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's claimed disabilities.  However, the report reflects that the examiner did not provide an opinion as to whether the Veteran's reported jaw fracture residuals are related to his in-service injury.  Additionally, the examiner opined that the claimed pilonidal cyst is not related to service.

The Board notes that the Veteran is competent to report what comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his reports of jaw locking, clicking, and popping, and rectal itching, are competent medical evidence that the examiners should have considered.  With regard to the Veteran's claimed residuals of a pilonidal cyst, the June 2011 examiner's opinion did not address whether the residuals were related to the cysts he experienced since service.  Rather, he opined that the claimed cyst is not related to service.  To be clear, the Veteran has only asserted a claim for the residuals of the in-service cysts, to include itching.

Therefore, the Board finds that remand is necessary in order to obtain an addendum opinion addressing whether the Veteran's reported residuals of his fractured jaw and pilonidal cysts are related to service.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the June 2011 examiners, or another appropriate examiner if unavailable.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  If the examiners deem a new examination is necessary one should be scheduled.  After a review of the evidence, to include the Veteran's December 2014 hearing testimony, the examiners are asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed jaw fracture residuals, to include occasional popping, clicking, and locking, began in service, were caused by service, or are otherwise related to military service?
(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed residuals of pilonidal cyst removal, to include itching, began in service, were caused by service, or are otherwise related to service?

2. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board if otherwise in good order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

